 



EXECUTION
Morgan Stanley & Co. International Limited
c/o Morgan Stanley Bank, as agent
c/o Morgan Stanley
One New York Plaza
New York, NY 10004

      November 9, 2005

To: Maverick Tube Corporation
16401 Swingley Ridge Road, Ste 700
Chesterfield, Missouri 63017
Attention: Chief Financial Officer
Telephone No.:     (636) 733-1600
Facsimile No.:      (636) 733-5570
Re: Warrants
Reference:
     The purpose of this letter agreement is to confirm the terms and conditions
of the Warrants issued by Maverick Tube Corporation, a Delaware corporation
(“Company”), to Morgan Stanley & Co. International Limited (“MSIL”), represented
by Morgan Stanley Bank (“MSB”), as its agent, on the Trade Date specified below
(the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. This Confirmation
shall replace any previous letter and serve as the final documentation for this
Transaction.
     The definitions and provisions contained in the 1996 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc., are incorporated into
this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. This
Transaction shall be deemed to be a Share Option Transaction within the meaning
set forth in the Equity Definitions.
     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1. This Confirmation evidences a complete and binding agreement between MSIL and
Company as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall supplement, form a part of, and be subject to an
agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as if
MSIL and Company had executed an agreement in such form (but without any
Schedule except for (i) the election of the laws of the State of New York as the
governing law, (ii) the identification of Morgan Stanley as a Credit Support
Provider with respect to MSIL and (iii) the identification of the Guarantee of
Morgan Stanley attached hereto as a Credit Support Document with respect to
MSIL) on the Trade Date. In the event of any inconsistency between provisions of
that Agreement and this Confirmation, this Confirmation will prevail for the
purpose of the Transaction to which this Confirmation relates. The parties
hereby agree that no Transaction other than the Transaction to which this
Confirmation relates shall be governed by the Agreement.
2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

          General Terms:    
 
  Trade Date:   November 9, 2005

1



--------------------------------------------------------------------------------



 



         
 
  Warrants:   Equity call warrants, each giving the holder the right to purchase
one Share at the Strike Price, subject to the Settlement Terms set forth below.
For the purposes of the Equity Definitions, each reference to a Warrant herein
shall be deemed to be a reference to a Call Option.
 
       
 
  Warrant Style:   European
 
       
 
  Buyer:   MSIL
 
       
 
  Seller:   Company
 
       
 
  Shares:   The common stock of Company, par value USD 0.01 per Share (Exchange
symbol “MVK”)
 
       
 
  Number of Warrants:   5,420,932, subject to adjustment as provided herein.
 
       
 
  Daily Number of Warrants:   Subject to “Expiration Dates” below, for any day,
the Number of Warrants that have not expired as of such day, divided by the
remaining number of Expiration Dates (including such day) and rounded down to
the nearest whole number to account for any fractional Daily Number of Warrants.
 
       
 
  Warrant Entitlement:   One Share per Warrant
 
       
 
  Strike Price:   USD 52.00
 
       
 
  Premium:   USD 51,318,498.00
 
       
 
  Premium Payment Date:   November 15, 2005
 
       
 
  Exchange:   The New York Stock Exchange
 
       
 
  Related Exchange(s):   The principal exchange(s) for options contracts or
futures contracts, if any, with respect to the Shares
 
        Exercise and Valuation:    
 
       
 
  Expiration Time:   The Valuation Time
 
       
 
  Expiration Dates:   Each Exchange Business Day during the period beginning on
and including the First Expiration Date and ending on and including the 39th
Exchange Business Day following the First Expiration Date shall be an
“Expiration Date” for a number of Warrants equal to the Daily Number of Warrants
on such day. Notwithstanding the foregoing and anything to the contrary in the
Equity Definitions, if a Market Disruption Event occurs on any Expiration Date
(including the First Expiration Date), the Calculation Agent shall make
adjustments to the Daily Number of Warrants for which such day shall be an
Expiration Date and shall designate an Exchange Business Day or a number of
Exchange Business Days as the Expiration Date(s) for the remaining Daily Number
of Warrants or a portion thereof for the originally scheduled Expiration Date;
provided that if such Expiration Date has not occurred pursuant to this sentence
as of the eighth

2



--------------------------------------------------------------------------------



 



         
 
      Exchange Business Day following the last scheduled Expiration Date under
this Transaction, that eighth Exchange Business Day shall be the final
Expiration Date and the Calculation Agent shall determine its good faith
estimate of the value for the Shares as of the Valuation Time on that eighth
Exchange Business Day or on any subsequent Exchange Business Day as the
Calculation Agent shall determine in its sole discretion.
 
       
 
  First Expiration Date:   February 13, 2014 (or, if such date is not an
Exchange Business Day, the next following Exchange Business Day), subject to
adjustment in the case of a Market Disruption Event.
 
       
 
  Automatic Exercise:   Applicable; and means that, unless previously exercised
hereunder, a number of Warrants for each Expiration Date equal to the Daily
Number of Warrants (as adjusted pursuant to the terms hereof) for such
Expiration Date will be deemed to be automatically exercised.
 
       
 
  Market Disruption Event:   Section 4.3(a)(ii) is hereby amended by adding
after the words “or Share Basket Transaction,” in the first line thereof the
phrase “a failure by the Exchange or Related Exchange to open for trading during
its regular trading session or” and replacing the phrase “during the one-half
hour period that ends at the relevant Valuation Time” with the phrase “at any
time during the regular trading session on the Exchange or any Related Exchange,
without regard to after hours or any other trading outside of the regular
trading session hours”.
 
        Valuation applicable to each Warrant:    
 
       
 
  Valuation Time:   At the close of trading of the regular trading session on
the Exchange; provided that if the regular trading session is extended, the
Calculation Agent shall determine the Valuation Time in its reasonable
discretion.
 
       
 
  Valuation Date:   Each Exercise Date.
 
        Settlement Terms applicable to the Tran   saction:
 
       
 
  Method of Settlement:   Company shall be entitled to elect to have either
(i) Cash Settlement or (ii) Net Share Settlement apply to the settlement of the
Warrants by written notice to MSIL given no later than the 5th Exchange Business
Day prior to the First Expiration Date; provided that the same Method of
Settlement shall apply to all exercises and deemed exercises of Warrants. If
Company does not timely elect a Method of Settlement, Net Share Settlement will
apply.
 
       
 
  Cash Settlement:   If Cash Settlement is applicable, on each relevant
Settlement Date, Company shall deliver to MSIL an amount of cash equal to the
sum of, for each Valuation Date that occurred during the calendar week
immediately prior to such Settlement Date, the Cash Settlement Amount for such
Valuation Date.

3



--------------------------------------------------------------------------------



 



         
 
  Net Share Settlement:   If Net Share Settlement is applicable, on each
relevant Settlement Date, Company shall deliver to MSIL the Delivery Requirement
for such Settlement Date to the account specified herein, free of payment
through the Clearance System.
 
       
 
  Delivery Requirement:   For any Settlement Date, (i) a number of Shares
(rounded down to the nearest whole Share), as calculated by the Calculation
Agent, equal to the sum of, for each Valuation Date that occurred during the
calendar week immediately prior to such Settlement Date, (A) the Cash Settlement
Amount for such Valuation Date divided by (B) the Settlement Price on such
Valuation Date and (ii) cash in lieu of any fractional shares (based on such
Settlement Price).
 
       
 
  Cash Settlement Amount:   For any Valuation Date, an amount equal to the
product of (i) the Number of Warrants exercised or deemed exercised on the
relevant Exercise Date, (ii) the Strike Price Differential for such Valuation
Date and (iii) the Warrant Entitlement.
 
       
 
  Strike Price Differential:   (a) If the Settlement Price for any Valuation
Date is greater than the Strike Price, an amount equal to the excess of such
Settlement Price over the Strike Price; or
 
       
 
      (b) If such Settlement Price is less than or equal to the Strike Price,
zero.
 
       
 
  Settlement Price:   For any Valuation Date, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
MVK <equity> AQR (or any successor thereto) in respect of the period from 9:30
a.m. to 4:00 p.m. (New York City time) on such Valuation Date (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent). Notwithstanding
anything to the contrary in the Equity Definitions, if there is a Market
Disruption Event on any Valuation Date, then the Calculation Agent shall
determine the Settlement Price for such Valuation Date on the basis of its good
faith estimate of the market value for the relevant Shares on such Valuation
Date.
 
       
 
  Settlement Date:   The first Exchange Business Day of each calendar week shall
be the Settlement Date in respect of each Valuation Date that occurred during
the prior calendar week.
 
       
 
  Failure to Deliver:   Inapplicable
 
        Other Applicable Provisions:   The provisions of Sections 6.6, 6.7, 6.8,
6.9 and 6.10 of the Equity Definitions will be applicable to the extent Net
Share Settlement is applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Net Share Settled”. “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to such Warrant.

3. Additional Terms applicable to the Transaction:

4



--------------------------------------------------------------------------------



 



          Adjustments applicable to the Warrants:    
 
       
 
  Method of Adjustment:   Calculation Agent Adjustment. For avoidance of doubt,
in making any adjustments under the Equity Definitions, the Calculation Agent
may adjust the Strike Price, the Number of Warrants, the Daily Number of
Warrants and the Warrant Entitlement. Notwithstanding the foregoing, any cash
dividends or distributions, whether or not extraordinary, shall be governed by
Section 9(l) of this Confirmation and not by Section 9.1(c) of the Equity
Definitions. Extraordinary Events applicable to the Transaction:    
 
       
 
  Consequence of Merger Events    
 
       
 
  (a) Share-for-Share:   Alternative Obligation; provided that the Calculation
Agent will determine if the Merger Event affects the theoretical value of the
Transaction and, if so, MSIL in its sole discretion may elect to make
adjustments to the Strike Price and any other term necessary to reflect the
characteristics (including volatility, dividend practice, borrow cost, policy
and liquidity) of the New Shares. Notwithstanding the foregoing, Cancellation
and Payment shall apply in the event the New Shares are not publicly traded on a
United States national securities exchange or quoted on the NASDAQ National
Market.
 
       
 
  (b) Share-for-Other:   Cancellation and Payment
 
       
 
  (c) Share-for-Combined:   Cancellation and Payment
 
       
 
  Nationalization or Insolvency:   Cancellation and Payment
 
        4. Calculation Agent:   MSIL

                  5. Account Details:    
 
                    (a)   Account for payments to Company:    
 
      Bank Name:   JPMorgan Chase Bank    
 
      ABA No.:   021 000 021    
 
      Account Name:   Maverick Tube Corporation    
 
      Account No.:   323-326641    
 
                        Account for delivery of Shares from Company:    
 
                        To be advised.    

5



--------------------------------------------------------------------------------



 



                      (b)   Account for payments to MSIL:    
 
                        Citibank, N.A.             ABA# 021-000-089            
A/C Morgan Stanley Bank             A/C No. 30440939             For further
credit to Customer Account 33AC0030    
 
                        Account for delivery of Shares to MSIL:    
 
                        To be advised.    

6. Offices:
The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.
The Office of MSIL for the Transaction is:
Morgan Stanley & Co. International Limited
c/o Morgan Stanley Bank
c/o Morgan Stanley
One New York Plaza
4th Floor
New York, NY 10004
7. Notices: For purposes of this Confirmation:

  (a)   Address for notices or communications to Company:

Maverick Tube Corporation
16401 Swingley Ridge Road, Ste 700
Chesterfield, Missouri 63017
Attention: Chief Financial Officer
Telephone No.: (636) 733-1600
Facsimile: (636) 733-5570

  (b)   Address for notices or communications to MSIL:

6



--------------------------------------------------------------------------------



 



Morgan Stanley & Co. International Limited
c/o Morgan Stanley Bank
c/o Morgan Stanley
One New York Plaza
4th Floor
New York, NY 10004
Attn: Fred Gonfiantini
Telephone No: (212) 276-2427
Facsimile No: (212) 507-0724
With a copy to:
Legal Department
Morgan Stanley & Co. Incorporated
1585 Broadway
38th Floor
New York, NY 10036
Attn: Anthony Cicia
Telephone No: (212) 761-3452
Facsimile No: (212) 507-4338
8. Representations and Warranties of Company
The representations and warranties of Company set forth in Section 3 of the
Agreement and Section 1 of the Purchase Agreement (the “Purchase Agreement”)
dated as of the Trade Date between Company and Morgan Stanley & Co. Incorporated
(“MS&Co.”) are true and correct and are hereby deemed to be repeated to MSIL as
if set forth herein. Company hereby further represents and warrants to MSIL
that:

  (a)   Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

  (b)   Neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Company hereunder will conflict with
or result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Company, or any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Company or any of its
subsidiaries is a party or by which Company or any of its subsidiaries is bound
or to which Company or any of its subsidiaries is subject, or constitute a
default under, or result in the creation of any lien under, any such agreement
or instrument, or breach or constitute a default under any agreements and
contracts of Company or its significant subsidiaries filed as exhibits to
Company’s Annual Report on Form 10-K for the year ended December 31, 2004, as
updated by any subsequent filings.

  (c)   No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

7



--------------------------------------------------------------------------------



 



  (d)   The Shares of Company initially issuable upon exercise of the Warrant by
the net share settlement method (the “Warrant Shares”) have been reserved for
issuance by all required corporate action of Company. The Warrant Shares have
been duly authorized and, when delivered against payment therefor (which may
include Net Share Settlement in lieu of cash) and otherwise as contemplated by
the terms of the Warrant following the exercise of the Warrant in accordance
with the terms and conditions of the Warrant, will be validly issued, fully-paid
and non-assessable, and the issuance of the Warrant Shares will not be subject
to any preemptive or similar rights.

  (e)   Company is an “eligible contract participant” (as such term is defined
in Section 1(a)(12) of the Commodity Exchange Act, as amended (the “CEA”)
because one or more of the following is true:         Company is a corporation,
partnership, proprietorship, organization, trust or other entity and:

  (A)   Company has total assets in excess of USD 10,000,000;     (B)   the
obligations of Company hereunder are guaranteed, or otherwise supported by a
letter of credit or keepwell, support or other agreement, by an entity of the
type described in Section 1a(12)(A)(i) through (iv), 1a(12)(A)(v)(I),
1a(12)(A)(vii) or 1a(12)(C) of the CEA; or     (C)   Company has a net worth in
excess of USD 1,000,000 and has entered into this Agreement in connection with
the conduct of Company’s business or to manage the risk associated with an asset
or liability owned or incurred or reasonably likely to be owned or incurred by
Company in the conduct of Company’s business.

  (f)   Each of Company and its affiliates is not, on the date hereof, in
possession of any material non-public information with respect to Company.    
(g)   Company is an “accredited investor” (as such term is defined in Section
2(a)(15)(ii) of the Securities Act).     (h)   Company’s financial condition is
such that it has no need for liquidity with respect to its investment in the
Transaction and no need to dispose of any portion thereof to satisfy any
existing or contemplated undertaking or indebtedness.     (i)   Company’s
investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction.     (j)  
Company understands no obligations of MSIL to it hereunder will be entitled to
the benefit of deposit insurance and that such obligations will not be
guaranteed by any affiliate of MSIL or any governmental agency.     (k)  
Company is capable of assessing the merits of and understanding (on its own
behalf or through independent professional advice), and understands and accepts,
the terms, conditions and risks of the Transaction.

9. Other Provisions:

  (a)   Opinions. Company shall deliver to MSIL an opinion of counsel, dated as
of the Trade Date, with respect to the matters set forth in Sections 8(a)
through (d) of this Confirmation.

8



--------------------------------------------------------------------------------



 



  (b)   Amendment. If the Initial Purchasers party to the Purchase Agreement
exercise their right to purchase additional Convertible Notes as set forth
therein, then, at the discretion of Company, MSIL and Company will either enter
into a new confirmation or amend this Confirmation to provide for such increase
in Convertible Notes (but on pricing terms acceptable to MSIL and Company) (such
additional confirmation or amendment to this Confirmation to provide for the
payment by MSIL to Company of the additional premium related thereto).     (c)  
No Reliance, etc. Each party represents that (i) it is entering into the
Transaction evidenced hereby as principal (and not as agent or in any other
capacity); (ii) neither the other party nor any of its agents are acting as a
fiduciary for it; (iii) it is not relying upon any representations except those
expressly set forth in the Agreement or this Confirmation; (iv) it has not
relied on the other party for any legal, regulatory, tax, business, investment,
financial, and accounting advice, and it has made its own investment, hedging,
and trading decisions based upon its own judgment and not upon any view
expressed by the other party or any of its agents; and (v) it is entering into
this Transaction with a full understanding of the terms, conditions and risks
thereof and it is capable of and willing to assume those risks.     (d)   Share
De-listing Event. If at any time during the period from and including the Trade
Date, to and including the final Valuation Date, the Shares cease to be listed
or quoted on the Exchange for any reason (other than a Merger Event as a result
of which all of the property underlying the Warrants consists of shares of
common stock that are listed or quoted on The New York Stock Exchange, The
American Stock Exchange or the NASDAQ National Market (or their respective
successors) (the “Successor Exchange”)) and are not immediately re-listed or
quoted as of the date of such de-listing on the Successor Exchange (a “Share
De-listing”), then Cancellation and Payment (as defined in Section 9.6 of the
Equity Definitions, treating the “Announcement Date” as the date of first public
announcement that the Share De-listing will occur and the “Merger Date” as the
date of the Share De-listing) shall apply, and the date of the de-listing shall
be deemed the date of termination for purposes of calculating any payment due
from one party to the other in connection with the cancellation of this
Transaction. If the Shares are immediately re-listed on a Successor Exchange
upon their de-listing from the Exchange, this Transaction shall continue in full
force and effect, provided that the Successor Exchange shall be deemed to be the
Exchange for all purposes hereunder. In addition, the Calculation Agent shall
make any adjustments it deems necessary to the terms of the Transaction in
accordance with Calculation Agent Adjustment method as defined under
Section 9.1(c) of the Equity Definitions. For the avoidance of doubt, in no
event will a Share De-listing result in an obligation of MSIL to make a payment
to Company.     (e)   Repurchase Notices. Company shall, on any day on which
Company effects any repurchase of Shares (other than any repurchase of Shares
effected through MS&Co. during the 30 days immediately following the Trade
Date), promptly give MSIL a written notice of such repurchase (a “Repurchase
Notice”) on such day if, following such repurchase, the “Share Ratio” (as
defined herein) as determined on such day exceeds by 1% or more the Share Ratio
specified in the immediately preceding Repurchase Notice (or, in the case of the
first Repurchase Notice, the Share Ratio as of the Trade Date, adjusted to
account for any repurchase of Shares effected through MS&Co. during the 30 days
immediately following the Trade Date). The “Share Ratio” as of any day is equal
to (x) the number of outstanding Warrants on such day multiplied by the Warrant
Entitlement divided by (y) the number of outstanding Shares on such day. Company
agrees to indemnify and hold harmless MSIL and its affiliates and their
respective officers, directors, employees, affiliates, advisors, agents and
controlling persons (each, an “Indemnified Person”) from and against any and all
losses (including losses relating to MSIL’s hedging activities as a consequence
of becoming, or of the risk of becoming, a Section 16 “insider”, including
without limitation, any forbearance from hedging activities or cessation of
hedging activities and any losses in connection therewith with respect to this
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, which an Indemnified Person may
become subject to, as a result of Company’s failure to

9



--------------------------------------------------------------------------------



 



      provide MSIL with a Repurchase Notice on the day and in the manner
specified in this Section 9(e), and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify Company in
writing, and Company, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Company may designate in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding.
Company shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Company agrees to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Company shall not, without the prior written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph (e) is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Company under such paragraph, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph (e) are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph (e) shall remain operative
and in full force and effect regardless of the termination of this Transaction.
    (f)   Regulation M. Company was not on the Trade Date and is not on the date
hereof engaged in a distribution, as such term is used in Regulation M under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of any
securities of Company, other than a distribution meeting the requirements of the
exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M. Company
shall not, until the fifth Exchange Business Day immediately following the Trade
Date, engage in any such distribution.     (g)   No Manipulation. Company is not
entering into this Transaction to create actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for the Shares) or
to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares).     (h)   Board
Authorization. Company represents that it is entering into the Transaction,
solely for the purposes stated in the board resolution authorizing this
Transaction and in its public disclosure. Company further represents that there
is no internal policy, whether written or oral, of Company that would prohibit
Company from entering into any aspect of this Transaction, including, but not
limited to, the issuance of Shares to be made pursuant hereto.     (i)  
Transfer or Assignment. Company may not transfer any of its rights or
obligations under this Transaction without the prior written consent of MSIL.
MSIL may transfer or assign all or any portion of its rights or obligations
under this Transaction with the consent of Company, which consent shall not be
unreasonably withheld; provided that MSIL may transfer or assign all or any
portion of its rights or obligations under this Transaction without the consent
of Company (x) to any affiliate of MSIL or (y) if MSIL in its sole discretion
determines that its “beneficial ownership” (within the meaning of Section 16 of
the Exchange Act and rules promulgated thereunder) exceeds 8% of Company’s
outstanding Shares, to the extent necessary to reduce its “beneficial ownership”
to 7.5%; provided, further, that MSIL shall promptly notify Company of

10



--------------------------------------------------------------------------------



 



      any such transfer or assignment. If (x) MSIL in its sole discretion
determines that its “beneficial ownership” exceeds 9% of Company’s outstanding
Shares, (y) in its sole discretion, MSIL is unable after its commercially
reasonable efforts to effect a transfer or assignment on pricing terms and
within a time period reasonably acceptable to MSIL that would reduce its
“beneficial ownership” to 7.5% or less and (z) the number of outstanding Shares
is less than 30,000,000 (adjusted by the Calculation Agent as appropriate for
any Potential Adjustment Event or Merger Event), MSIL may designate any Exchange
Business Day as an Early Termination Date with respect to a portion (the
“Terminated Portion”) of this Transaction, such that its “beneficial ownership”
following such partial termination will be equal to or less than 9%. In the
event that MSIL so designates an Early Termination Date with respect to a
portion of this Transaction, a payment shall be made pursuant to Section 6 of
the Agreement as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to this Transaction and a Number of
Warrants equal to the Terminated Portion, (ii) Company shall be the sole
Affected Party with respect to such partial termination and (iii) such
Transaction shall be the only Terminated Transaction. Notwithstanding any other
provision in this Confirmation to the contrary requiring or allowing MSIL to
purchase, sell, receive or deliver any shares or other securities to or from
Company, MSIL may designate any of its affiliates to purchase, sell, receive or
deliver such shares or other securities and otherwise to perform MSIL’s
obligations in respect of this Transaction and any such designee may assume such
obligations. MSIL shall be discharged of its obligations to Company to the
extent of any such performance.

  (j)   Damages. Neither party shall be liable under Section 6.10 of the Equity
Definitions for special, indirect or consequential damages, even if informed of
the possibility thereof.

  (k)   Early Unwind. In the event the sale of Convertible Notes is not
consummated with the initial purchasers for any reason by the close of business
in New York on November 15, 2005 or such later date as agreed upon by the
parties (November 15, 2005 or such later date as agreed upon being the “Early
Unwind Date”), this Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of MSIL and Company under the Transaction
shall be cancelled and terminated and (ii) each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of the other party
arising out of and to be performed in connection with the Transaction either
prior to or after the Early Unwind Date; provided that if the failure to
consummate the sale of the Convertible Notes results from a failure of any
condition set forth in Section 5 of the Purchase Agreement, Company shall
reimburse MSIL for any costs or expenses (including market losses) relating to
the unwinding of its hedging activities in connection with the Transaction
(including any loss or cost incurred as a result of its terminating,
liquidating, obtaining or reestablishing any hedge or related trading position).
The amount of any such reimbursement shall be determined by MSIL in its sole
good faith discretion. MSIL shall notify Company of such amount, including
reasonable detail regarding its determination of such amount, and Company shall
pay such amount in immediately available funds on the Early Unwind Date. MSIL
and Company represent and acknowledge to the other that, subject to the proviso
included in this Section, upon an Early Unwind, all obligations with respect to
the Transaction shall be deemed fully and finally discharged.     (l)  
Dividends. If at any time during the period from and including the Trade Date,
to but excluding the Expiration Date, an ex-dividend date for a cash dividend
occurs with respect to the Shares (an “Ex-Dividend Date”) and that dividend is
greater than the Regular Dividend on a per Share basis, then the Calculation
Agent will adjust the Strike Price, the Number of Warrants, the Daily Number of
Warrants and the Warrant Entitlement to preserve the fair value of the Warrant
to MSIL after taking into account such dividend. “Regular Dividend” shall mean
USD 0.00 per Share per quarter.     (m)   Role of Agent. Each party agrees and
acknowledges that:

11



--------------------------------------------------------------------------------



 



      (i) MSB is acting as agent for both parties but does not guarantee the
performance of either party. Neither MSIL nor Company shall contact the other
with respect to any matter relating to the Transaction without the direct
involvement of MSB, (ii) MSIL is not a member of the Securities Investor
Protection Corporation, (iii) MSB, MSIL and Company each hereby acknowledges
that any transactions by MSIL or MSB in the Shares will be undertaken by MSIL as
principal for its own account; and (iv) all of the actions to be taken by MSIL
and MSB in connection with the Transaction, including but not limited to any
exercise of any Warrants, shall be taken by MSIL or MSB independently and
without any advance or subsequent consultation with Company; and (v) MSB is
hereby authorized to act as agent for Company only to the extent required to
satisfy the requirements of Rule 15a-6 under the Exchange Act in respect of the
Warrants described hereunder.     (n)   Additional Provisions.         (i) The
first paragraph of Section 9.1(c) of the Equity Definitions is hereby amended to
read as follows: ‘(c) If “Calculation Agent Adjustment” is specified as the
Method of Adjustment in the Confirmation of a Share Option Transaction, then
following the declaration by the Issuer of the terms of any Potential Adjustment
Event, the Calculation Agent will determine whether such Potential Adjustment
Event has a material effect on the theoretical value of the relevant Shares or
Warrants and, if so, will (i) make appropriate adjustment(s), if any, to any one
or more of:’ and, the sentence immediately preceding Section 9.1(c)(ii) is
hereby amended by deleting the words “diluting or concentrative”.        
(ii) Section 9.1(e)(vi) of the Equity Definitions is hereby amended by deleting
the words “other similar” between “any” and “event”; deleting the words
“diluting or concentrative” and replacing them with “material”; and adding the
following words at the end of the sentence “or Warrants”.        
(iii) Section 9.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the third line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the period at the end of subsection
(ii) thereof and inserting the following words therefor “or (C) at MSIL’s
option, the occurrence of any of the events specified in Section 5(a)(vii)
(1) through (9) of the ISDA Master Agreement with respect to that Issuer.”      
  (iv) Notwithstanding Section 9.7 of the Equity Definitions, everything in the
first paragraph of Section 9.7(b) of the Equity Definitions after the words
“Calculation Agent” in the third line through the remainder of such Section 9.7
shall be deleted and replaced with the following:         “based on an amount
representing the Calculation Agent’s determination in a commercially reasonable
manner of the fair value to Buyer of an option with terms that would preserve
for Buyer the economic equivalent of any payment or delivery (assuming
satisfaction of each applicable condition precedent) by the parties in respect
of the relevant Transaction that would have been required after that date but
for the occurrence of the Merger Event, Nationalization, Insolvency or Share
De-listing, as the case may be. The Calculation Agent shall provide the parties,
upon request, a notice containing reasonable detail regarding its calculation of
such amount. If Company reasonably disputes the amount of such calculation by
5:00 p.m. New York time on the third Exchange Business Day following receipt of
notice thereof, each party shall use its reasonable efforts to resolve
expeditiously such dispute. If MSIL and Company do not reach agreement (any
calculation so agreed by the parties or determined in accordance with this
paragraph being referred to as an “Agreed Calculation”), Company may require
that the calculations made by the Calculation Agent be submitted to an
independent review. In such event, MSIL and Company shall appoint promptly and
jointly three independent leading dealers in the relevant market each to review
the Calculation Agent’s calculation in which case: (1) if at least two of the
three dealers agree with the Calculation Agent’s calculation, the Agreed
Calculation shall be such calculation, or (2) if fewer than two of the three
dealers agree with the Calculation Agent’s calculation, the Agreed Calculation
shall be the arithmetic mean of the calculations

12



--------------------------------------------------------------------------------



 



      provided by the appointed dealers; provided that if fewer than three
appointed dealers provide a calculation, then MSIL and Company agree to appoint
promptly and jointly such number of additional dealers such that MSIL and
Company shall receive three calculations. If, after reasonable attempt, MSIL and
Company do not receive three calculations, the Agreed Calculation shall be as
mutually agreed in good faith by MSIL and Company in accordance with market
practice by reference to calculations made by independent leading dealers in the
relevant market. The Agreed Calculation reached in accordance with such process
shall be conclusive and binding absent manifest error.”

  (o)   No Collateral or Setoff. Notwithstanding any provision of the Agreement
or any other agreement between the parties to the contrary, the obligations of
Company hereunder are not secured by any collateral. Obligations under this
Transaction shall not be set off by Company against any obligations of MSIL,
whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise. Any
provision in the Agreement with respect to the satisfaction of Company’s payment
obligations to the extent of MSIL’s payment obligations to Company in the same
currency and in the same Transaction (including, without limitation Section 2(c)
thereof) shall not apply to Company and, for the avoidance of doubt, Company
shall fully satisfy such payment obligations notwithstanding any payment
obligation to Company by MSIL in the same currency and in the same Transaction.
In calculating any amounts under Section 6(e) of the Agreement, notwithstanding
anything to the contrary in the Agreement, (1) separate amounts shall be
calculated as set forth in such Section 6(e) with respect to (a) this
Transaction and (b) all other Transactions, and (2) such separate amounts shall
be payable pursuant to Section 6(d)(ii) of the Agreement, subject to the Share
Termination Alternative.     (p)   Alternative Calculations and Payment on Early
Termination and on Certain Extraordinary Events. If, in respect of this
Transaction, an amount is payable by Company to MSIL, (i) pursuant to
Section 9.7 of the Equity Definitions (except in the event of a Nationalization
or Insolvency or a Merger Event, in each case in which the consideration to be
paid to holders of Shares consists solely of cash) or (ii) pursuant to
Section 6(d)(ii) of the Agreement (except in the event of an Event of Default in
which Company is the Defaulting Party or a Termination Event in which Company is
the Affected Party, other than an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or
(vi) of the Agreement, in each case resulting from an event or events outside
Company’s control) (a “Payment Obligation”), Company may, in its sole
discretion, satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) and shall give irrevocable telephonic notice to
MSIL, confirmed in writing within one Currency Business Day, no later than
12:00 p.m. New York local time on the Merger Date, the date of the occurrence of
the Nationalization or Insolvency, the date of the Share De-listing or the Early
Termination Date, as applicable; provided that if Company does not validly elect
to satisfy its Payment Obligation by the Share Termination Alternative, MSIL
shall nevertheless have the right, in its sole discretion, to require Company to
satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Company’s election to the contrary or lack of election. In
calculating any amounts under Section 6(e) of the Agreement, notwithstanding
anything to the contrary in the Agreement, (1) separate amounts shall be
calculated as set forth in Section 6(e) with respect to (i) this Transaction and
(ii) all other Transactions, and (2) such separate amounts shall be payable
pursuant to Section 6(d)(ii) of the Agreement, subject to, in the case of clause
(1)(i), the Share Termination Alternative right hereunder.

     
Share Termination Alternative:
  If applicable, Company shall deliver to MSIL the Share Termination Delivery
Property on the date when the Payment Obligation would otherwise be due pursuant
to Section 9.7 of the Equity Definitions or Section 6(d)(ii) and 6(e) of the
Agreement, as applicable (the “Share Termination Payment

13



--------------------------------------------------------------------------------



 



     
 
  Date”), subject to paragraph (q)(i) below, in satisfaction, subject to
paragraph (q)(ii) below, of the Payment Obligation in the manner reasonably
requested by MSIL free of payment.
 
   
Share Termination Delivery Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
   
Share Termination Unit Price:
  The value to MSIL of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Company at the time of notification of the Payment Obligation. In the
case of a Private Placement Settlement of Share Termination Delivery Units that
are Restricted Shares (as defined below) as set forth in paragraph (q)(i) below,
the Share Termination Unit Price shall be determined by the discounted price
applicable to such Share Termination Delivery Units. In the case of a Registered
Settlement of Share Termination Delivery Units that are Restricted Shares (as
defined below) as set forth in paragraph (q)(ii) below, the Share Termination
Unit Price shall be the Settlement Price on the Merger Date, the date of the
occurrence of the Nationalization or Insolvency, the date of the Share
De-listing or the Early Termination Date, as applicable.
 
   
Share Termination Delivery Unit:
  In the case of a Share De-listing, Termination Event or Event of Default, one
Share or, in the case of Nationalization or Insolvency or a Merger Event, a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization or Insolvency or such Merger Event, as determined by the
Calculation Agent. If such Merger Event involves a choice of consideration to be
received by holders, such holder shall be deemed to have elected to receive the
maximum possible amount of cash.
 
   
Failure to Deliver:
  Inapplicable

14



--------------------------------------------------------------------------------



 



     
Other applicable provisions:
  If the Share Termination Alternative is applicable, the provisions of
Sections 6.6, 6.7, 6.8, 6.9 and 6.10 (as modified above) of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to this Transaction
means that the Share Termination Alternative is applicable to this Transaction.

  (q)   Registration/Private Placement Procedures. If, in the reasonable opinion
of MSIL, following any delivery of Shares or Share Termination Delivery Property
to MSIL hereunder, such Shares or Share Termination Delivery Property would be
in the hands of MSIL subject to any applicable restrictions with respect to any
registration or qualification requirement or prospectus delivery requirement for
such Shares or Share Termination Delivery Property pursuant to any applicable
federal or state securities law (including, without limitation, any such
requirement arising under Section 5 of the Securities Act as a result of such
Shares or Share Termination Delivery Property being “restricted securities”, as
such term is defined in Rule 144 under the Securities Act, or as a result of the
sale of such Shares or Share Termination Delivery Property being subject to
paragraph (c) of Rule 145 under the Securities Act) (such Shares or Share
Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless waived by MSIL. Notwithstanding the
foregoing, solely in respect of any Daily Number of Warrants exercised or deemed
exercised on any Expiration Date, Company shall elect, prior to the first
Settlement Date for the first Expiration Date, a Private Placement Settlement or
Registered Settlement for all deliveries of Restricted Shares for all such
Expiration Dates which election shall be applicable to all Settlement Dates
thereafter and the procedures in clause (i) or clause (ii) below shall apply for
all such delivered Restricted Shares on an aggregate basis commencing after the
final Settlement Date for such Daily Number of Warrants. The Calculation Agent
shall make reasonable adjustments to settlement terms and provisions under this
Confirmation to reflect a single Private Placement Settlement or Registered
Settlement for such aggregate Restricted Shares delivered hereunder.

  (i)   If Company elects to settle the Transaction pursuant to this clause (i)
(a “Private Placement Settlement”), then delivery of Restricted Shares by
Company shall be effected in customary private placement procedures with respect
to such Restricted Shares reasonably acceptable to MSIL; provided that Company
may not elect a Private Placement Settlement if, on the date of its election, it
has taken, or caused to be taken, any action that would make unavailable either
the exemption pursuant to Section 4(2) of the Securities Act for the sale by
Company to MSIL (or any affiliate designated by MSIL) of the Restricted Shares
or the exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act
for resales of the Restricted Shares by MSIL (or any such affiliate of MSIL).
The Private Placement Settlement of such Restricted Shares shall include
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to MSIL, due diligence rights (for MSIL or any
designated buyer of the Restricted Shares by MSIL), opinions and certificates,
and such other documentation as is customary for private placement agreements,
all reasonably acceptable to MSIL. In the case of a Private Placement
Settlement, MSIL shall determine the appropriate discount to the Share
Termination Unit Price (in the case of settlement of Share Termination Delivery
Units pursuant to paragraph (p) above) or any Settlement Price (in the case of
settlement of Shares pursuant to Section 2 above) applicable to such Restricted
Shares in a commercially reasonable manner and

15



--------------------------------------------------------------------------------



 



      appropriately adjust the amount of such Restricted Shares to be delivered
to MSIL hereunder; provided that in no event shall such number be greater than
6,234,072 (the “Maximum Amount”). Notwithstanding the Agreement or this
Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by MSIL to Company of such applicable
discount and the number of Restricted Shares to be delivered pursuant to this
clause (i). For the avoidance of doubt, delivery of Restricted Shares shall be
due as set forth in the previous sentence and not be due on the Share
Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to paragraph (p) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement of Shares pursuant to
Section 2 above).         In the event Company shall not have delivered the full
number of Restricted Shares otherwise applicable as a result of either the
proviso above or the last sentence of clause (ii) below relating to the Maximum
Amount (such deficit, the “Deficit Restricted Shares”), Company shall be
continually obligated to deliver, from time to time until the full number of
Deficit Restricted Shares have been delivered pursuant to this paragraph,
Restricted Shares when, and to the extent, that (i) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved and (iii) Company additionally authorizes and
unissued Shares that are not reserved for other transactions. Company shall
immediately notify MSIL of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Restricted Shares to be delivered) and promptly deliver
such Restricted Shares thereafter.         In the event of a Private Placement
Settlement, the Net Share Settlement Amount or the Payment Obligation,
respectively, shall be deemed to be the Net Share Settlement Amount or the
Payment Obligation, respectively, plus an additional amount (determined from
time to time by the Calculation Agent in its commercially reasonable judgment)
attributable to interest that would be earned on such Net Share Settlement
Amount or the Payment Obligation, respectively, (increased on a daily basis to
reflect the accrual of such interest and reduced from time to time by the amount
of net proceeds received by MSIL as provided herein) at a rate equal to the open
Federal Funds Rate plus the Spread for the period from, and including, such
Settlement Date or the date on which the Payment Obligation is due,
respectively, to, but excluding, the related date on which all the Restricted
Shares have been sold and calculated on an Actual/360 basis. The foregoing
provision shall be without prejudice to MSIL’s rights under the Agreement
(including, without limitation, Sections 5 and 6 thereof).         As used in
this Section 9(q)(i), “Spread” means, with respect to any Net Share Settlement
Amount or Payment Obligation, respectively, the credit spread over the
applicable overnight rate that would be imposed if MSIL were to extend credit to
Company in an amount equal to such Net Share Settlement Amount or Payment
Obligation, all as determined by the Calculation Agent using its commercially
reasonable judgment as of the related Settlement Date or the date on which the
Payment Obligation is due, respectively. Commercial reasonableness shall take
into consideration all factors deemed relevant by the Calculation Agent, which
are expected to include, among other things, the credit quality of Company (and
any relevant affiliates) in the then-prevailing market and the credit spread of
similar companies in the relevant industry and other companies having a
substantially similar credit quality.     (ii)   If Company elects to settle the
Transaction pursuant to this clause (ii) (a “Registration Settlement”), then
Company shall promptly (but in any event no later than the beginning

16



--------------------------------------------------------------------------------



 



      of the Resale Period) file and use its reasonable best efforts to make
effective under the Securities Act a registration statement or supplement or
amend an outstanding registration statement in form and substance reasonably
satisfactory to MSIL, to cover the resale of such Restricted Shares in
accordance with customary resale registration procedures, including covenants,
conditions, representations, underwriting discounts (if applicable), commissions
(if applicable), indemnities due diligence rights, opinions and certificates,
and such other documentation as is customary for equity resale underwriting
agreements, all reasonably acceptable to MSIL. If MSIL, in its sole reasonable
discretion, is not satisfied with such procedures and documentation, Private
Placement Settlement shall apply. If MSIL is satisfied with such procedures and
documentation, it shall sell the Restricted Shares pursuant to such registration
statement during a period (the “Resale Period”) commencing on the Exchange
Business Day following delivery of such Restricted Shares (which, for the
avoidance of doubt, shall be (x) any Settlement Date in the case of an exercise
of Warrants prior to the first Expiration Date pursuant to Section 2 above,
(y) the Share Termination Payment Date in case of settlement of Share
Termination Delivery Units pursuant to paragraph (p) above or (z) the Settlement
Date in respect of the final Expiration Date for all Daily Number of Warrants)
and ending on the earliest of (i) the Exchange Business Day on which MSIL
completes the sale of all Restricted Shares or, in the case of settlement of
Share Termination Delivery Units, a sufficient number of Restricted Shares so
that the realized net proceeds of such sales exceed the Payment Obligation (as
defined above), (ii) the date upon which all Restricted Shares have been sold or
transferred pursuant to Rule 144 (or similar provisions then in force) or
Rule 145(d)(1) or (2) (or any similar provision then in force) under the
Securities Act and (iii) the date upon which all Restricted Shares may be sold
or transferred by a non-affiliate pursuant to Rule 144(k) (or any similar
provision then in force) or Rule 145(d)(3) (or any similar provision then in
force) under the Securities Act. If the Payment Obligation exceeds the realized
net proceeds from such resale, Company shall transfer to MSIL by the open of the
regular trading session on the Exchange on the Exchange Trading Day immediately
following the last day of the Resale Period the amount of such excess (the
“Additional Amount”) in cash or in a number of Restricted Shares (“Make-whole
Shares”) in an amount that, based on the Settlement Price on the last day of the
Resale Period (as if such day was the “Valuation Date” for purposes of computing
such Settlement Price), has a dollar value equal to the Additional Amount. The
Resale Period shall continue to enable the sale of the Make-whole Shares. If
Company elects to pay the Additional Amount in Restricted Shares, the
requirements and provisions for Registration Settlement shall apply. This
provision shall be applied successively until the Additional Amount is equal to
zero. In no event shall Company deliver a number of Restricted Shares greater
than the Maximum Amount.

  (iii)   Without limiting the generality of the foregoing, Company agrees that
any Restricted Shares delivered to MSIL, as purchaser of such Restricted Shares,
(i) may be transferred by and among MSIL and its affiliates and Company shall
effect such transfer without any further action by MSIL and (ii) after the
minimum “holding period” within the meaning of Rule 144(d) under the Securities
Act has elapsed after any Settlement Date for such Restricted Shares, Company
shall promptly remove, or cause the transfer agent for such Restricted Shares to
remove, any legends referring to any such restrictions or requirements from such
Restricted Shares upon delivery by MSIL (or such affiliate of MSIL) to Company
or such transfer agent of seller’s and broker’s representation letters
customarily delivered by MSIL in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, without any further
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by MSIL (or such affiliate of MSIL).

17



--------------------------------------------------------------------------------



 



      If the Private Placement Settlement or the Registration Settlement shall
not be effected as set forth in clauses (i) or (ii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Company shall be the
Defaulting Party.     (r)   Limit on Beneficial Ownership. Notwithstanding any
other provisions hereof, MSIL may not exercise any Warrant hereunder, and
Automatic Exercise shall not apply with respect thereto, to the extent (but only
to the extent) that such receipt would result in MSIL directly or indirectly
beneficially owning (as such term is defined for purposes of Section 13(d) of
the Exchange Act) at any time in excess of 9.0% of the outstanding Shares. Any
purported delivery hereunder shall be void and have no effect to the extent (but
only to the extent) that such delivery would result in MSIL directly or
indirectly so beneficially owning in excess of 9.0% of the outstanding Shares.
If any delivery owed to MSIL hereunder is not made, in whole or in part, as a
result of this provision, Company’s obligation to make such delivery shall not
be extinguished and Company shall make such delivery as promptly as practicable
after, but in no event later than one Exchange Business Day after, MSIL gives
notice to Company that such delivery would not result in MSIL directly or
indirectly so beneficially owning in excess of 9.0% of the outstanding Shares.

  (s)   Share Deliveries. Company acknowledges and agrees that, to the extent
the holder of this Warrant is not then an affiliate and has not been an
affiliate for 90 days (it being understood that MSIL will not be considered an
affiliate under this Section 9(s) solely by reason of its receipt of Shares
pursuant to this Transaction), and otherwise satisfies all holding period and
other requirements of Rule 144 of the Securities Act applicable to it, any
delivery of Shares or Share Termination Delivery Property hereunder at any time
after two years from the Premium Payment Date shall be eligible for resale under
Rule 144(k) of the Securities Act and Company agrees to promptly remove, or
cause the transfer agent for such Shares or Share Termination Delivery Property,
to remove, any legends referring to any restrictions on resale under the
Securities Act from the Shares or Share Termination Delivery Property. Company
further agrees, for any delivery of Shares or Share Termination Delivery
Property hereunder at any time after one year from the Premium Payment Date but
within 2 years of the Premium Payment Date, to the extent the holder of this
Warrant then satisfies the holding period and other requirements of Rule 144 of
the Securities Act, to promptly remove, or cause the transfer agent for such
Shares or Share Termination Delivery Property to remove, any legends referring
to any such restrictions or requirements from such Shares or Share Termination
Delivery Property. Such Shares or Share Termination Delivery Property will be
de-legended upon delivery by MSIL (or such affiliate of MSIL) to Company or such
transfer agent of customary seller’s and broker’s representation letters in
connection with resales of restricted securities pursuant to Rule 144 of the
Securities Act, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by MSIL (or such affiliate of MSIL). Company further agrees that any
delivery of Shares or Share Termination Delivery Property prior to the date that
is one year from the Premium Payment Date, may be transferred by and among MSIL
and its affiliates and Company shall effect such transfer without any further
action by MSIL. Notwithstanding anything to the contrary herein, Company agrees
that any delivery of Shares or Share Termination Delivery Property shall be
effected by book-entry transfer through the facilities of DTC, or any successor
depositary, if at the time of delivery, such class of Shares or class of Share
Termination Delivery Property is in book-entry form at DTC or such successor
depositary. Notwithstanding anything to the contrary herein, to the extent the
provisions of Rule 144 of the Securities Act or any successor rule are amended,
or the applicable interpretation thereof by the Securities and Exchange
Commission or any court change after the Trade Date, the agreements of Company
herein shall be deemed modified to the extent necessary, in the opinion of
outside counsel of Company, to comply with Rule 144 of the Securities Act,
including Rule 144(k) as in effect at the time of delivery of the relevant
Shares or Share Termination Delivery Property.

18



--------------------------------------------------------------------------------



 



  (t)   Hedging Disruption Event. The occurrence of a Hedging Disruption Event
will constitute an Additional Termination Event under the Agreement permitting
MSIL to terminate the Transaction, with Company as the sole Affected Party and
the Transaction as the sole Affected Transaction.         “Hedging Disruption
Event” means, with respect to MSIL, as determined in its reasonable discretion,
the inability or impracticality, due to market illiquidity, illegality, lack of
hedging transactions or creditworthy market participants or other similar
events, to establish, re-establish or maintain any transactions necessary or
advisable to hedge, directly or indirectly, the equity price risk of entering
into and performing under the Transaction on terms including costs reasonable to
MSIL or an affiliate in its reasonable discretion, including the event that at
any time MSIL reasonably concludes that it or any of its affiliates are unable
to establish, re-establish or maintain a full hedge of its position in respect
of the Transaction through share borrowing arrangements on terms including costs
deemed reasonable to MSIL in its reasonable discretion. For the avoidance of
doubt, the parties hereto agree that if (i) MSIL reasonably determines that it
is unable to borrow Shares to hedge its exposure with respect to the Transaction
at a stock loan rebate rate equal to or in excess of the Federal Funds Rate
minus 150 basis points; or (ii) the prevailing stock loan rebate rate for the
Shares, as determined by the Calculation Agent, is less than the Federal Funds
Rate minus 150 basis points, an Additional Termination Event under the Agreement
shall occur with Company as the sole Affected Party and the Transaction as the
sole Affected Transaction.         “Federal Funds Rate” means, for any day, the
rate on such day for Federal Funds, as published by Telerate on page 129, titled
Federal Funds Rate, under the column, “Open”; provided that if any such day is
not a New York business day, the Federal Funds Rate for such day shall be the
Federal Funds Rate for the immediately preceding New York business day.     (u)
  Governing Law. New York law.     (v)   Waiver of Jury Trial. Each party
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in respect of any suit, action or proceeding relating to this
Transaction. Each party (i) certifies that no representative, agent or attorney
of the other party has represented, expressly or otherwise, that such other
party would not, in the event of such a suit, action or proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it and the other party
have been induced to enter into this Transaction, as applicable, by, among other
things, the mutual waivers and certifications provided herein.

19



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it by facsimile to the
address provided in the Notices section of this Confirmation.

              Very truly yours,      

Morgan Stanley & Co. International Limited
        By:           Authorized Signatory        Name:         

Morgan Stanley Bank, as agent
        By:           Authorized Signatory        Name:     

Accepted and confirmed
as of the Trade Date:
Maverick Tube Corporation

          By:                   Authorized Signatory     Name:    

20



--------------------------------------------------------------------------------



 



[FORM OF MORGAN STANLEY GUARANTEE]

21